UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JEYZELL WALKER,

                  Plaintiff,
                                                DECISION AND ORDER
      -vs-                                      No. 6:19-cv-06334(MAT)

CITY OF ROCHESTER, MICHAEL DAVIS,
MONROE COUNTY, MATTHEW BROWN, and
MUHAMMAD MOHAMED, Landlord,

                  Defendants.



I.   Introduction

     Proceeding pro se, Jeyzell Walker (“Walker”) instituted this

action by filing a Complaint (Docket No. 1) and Motion for Leave to

Proceed In Forma Pauperis (“IFP Motion”) (Docket No. 2) on May 6,

2019. The Court conducted an initial screening of the Complaint

pursuant to 28 U.S.C. § 1915(e)(2). On June 12, 2019, the Court

issued a Decision and Order (Docket No. 3) granting the IFP Motion

and dismissing the Complaint for lack of jurisdiction. Judgment was

entered in favor of defendants the City of Rochester (“the City”);

Monroe   County   (“the   County”);       Matthew    Brown,   Esq.,   a   County

employee (“Attorney Brown”); Michael Davis, Esq., a City employee

(“Attorney   Davis”);     and   Muhamed    Mohamed    (“Mohamed”),    Walker’s

former landlord, on June 12, 2019 (Docket No. 4). On June 13, 2019,

Walker filed a Motion for Reconsideration with Exhibits (Docket No.

5) seeking reconsideration of the Court’s Decision and Order

                                     -1-
dismissing the Complaint. Additional Exhibits (Docket No. 5-1) from

Walker were received by the Court on June 20, 2019. For the reasons

discussed below, the Court has re-screened the Complaint and finds

that it fails to state a claim upon which relief may be granted and

that amendment would be futile. Accordingly, the Court dismisses

the   Complaint        without   leave    to   amend.    Walker’s     Motion   for

Reconsideration is denied.

II.   Summary of the Evidence Submitted by Walker

      The Court first will summarize the information in the Exhibits

(Docket Nos. 5 & 5-1) submitted by Walker in order to give context

to the rather bare-bones allegations in the Complaint.

      On February 5, 2018, Walker commenced an action in New York

State Supreme Court, Monroe County (“Monroe County Supreme Court”)

by filing a complaint (“State Court Complaint”) (Docket No. 5, pp.

30-31     of   721).    Walker   v.   Monroe   County,    et   al.,    Index   No.

2018/00913 (Monroe Cty. Sup. Ct.). As defendants, Walker named the

City, the County, and her landlord, Mohamed.2

      The State Court Complaint alleged that Walker             entered into a

residential lease agreement for 449 Child Street (“the Property”)

with Mohamed in December 2016. According to Walker, the City issued


      1
      Citations to “p. of #” or “pp. of #” refer to the page numbers at the top
of the page which are automatically assigned by the Court’s electronic filing
system, CM/ECF.
      2

      Walker identified this individual in the State Court Complaint as “Muhammad
Muhammad a/k/a Mohamed Mohamed.”

                                         -2-
a certificate of occupancy for the Property in November 2016, prior

to her execution of the lease. Walker moved into the Property with

her three children. While living there, she went to college and

studied to be a mechanic.

     Walker asserted that after she moved into the Property, it

began to deteriorate and Mohamed failed to make necessary repairs.

In particular, Walker asserted that “the hot water tank went down

with furnace because of toxic of [sic] mess and backed up sewage

from main line[,]” causing her to have to evacuate the house for 24

hours. Docket No. 5, p. 30 of 72. Walker alleged that on December

4, 2017, she contacted the City about the Property, and a building

inspector, Christopher Frank (“Inspector Frank”), “came out a[nd]

stated the roots seen on foundation inside is the deterioration of

property” and further “stated he will be placing violation in the

city public record.” Docket No. 5, p. 28 of 72 (quotation omitted).

Walker   alleged   that   she   became   sick   with   “sinusitis   and   a

respiratory infection” in September 2016, and again on September

11, 2017, as a result of a “large consumption of Mold in [her]

home.” Docket No. 5, p. 31 of 71. She “came into and [sic]

emergency 24 hour evacuation situation from the poor housing

hazarded situation with mold in the property and [she] was very

sick and went to the hospital on Sept, 11, 2016 and was diagnosed

with COPD and [she] didn’t understand why.” Docket No. 5-1, p. 12




                                   -3-
of 36.3 She has had “medical treatment” including an “inhaler for

breathing and other medication for [her] coughing and back pains

for the situation[,]” which has “change[d] [her] career life and

will like to be compensations [sic] for all pain and suffering and

for housing conditions.” Id. Walker alleged that her respiratory

problems have caused her to be unable to work; she sought $3.7

million in damages. Id. Walker faulted the City because it had “not

applied force for [her] landlord to keep house up to code until the

reports of [her] conditions.” Docket No. 5, p. 31 of 71 (quotation

omitted). Walker accused Mohamed of breaching the lease agreement

for 2016-2017 and 2017-2018 by failing to make necessary repairs

and remedy the unsafe conditions at the Property. See id. The State

Court Complaint contained no allegations of wrongdoing regarding

the County.

      The City filed a motion to dismiss the State Court Complaint

pursuant New York Civil Practice Law and Rules (“CPLR”) Article

3211, arguing that Walker had failed to state a cause of action for

negligence against it. See Docket No. 5, pp. 26-28 of 72. The

County also filed a CPLR 3211 motion to dismiss on the basis that

Walker failed to allege any facts for which the County would be

liable to her for the conditions at 449 Child Street. See Docket

      3

      Walker has submitted a letter dated August 16, 2018, from her primary care
physician, indicating that she has respiratory symptoms consistent with allergic
hypersensitivity likely due to environmental allergens (e.g., grasses, weeds,
and/or molds). The doctor stated that her symptoms are managed with a combination
of prescription and over-the-counter medications but return without the use of
these medications.

                                      -4-
No. 5, pp. 34-35 of 72. In addition, the County asserted, Walker

failed to file a timely Notice of Claim, a prerequisite to suing

the County, and failed to file the State Court Complaint within the

applicable statute of limitations. Id.

      On April 18, 2018, Walker sent a letter purporting to oppose

the motions to dismiss. In response, Monroe Supreme Court Justice

Evelyn Frazee sent a letter to Walker informing her that her letter

did   not   contain   any   information   or   statement   addressing   the

substance of the pending motions to dismiss, and therefore the

letter would not be considered to be in opposition to the motions.

Justice Frazee informed Walker that to oppose the motions, she need

to submit a notarized affidavit; if she did not do so, she would be

in default and the relief requested by the defendant may be

granted.

      On April 26, 2018, Justice Frazee held a hearing on the

motions to dismiss. Walker appeared in court and opposed both

motions. Justice Frazee issued a ruling from the bench granting the

respective motions to dismiss filed by the City and the County.

Justice Frazee ordered that the State Court Complaint be dismissed

as to the City and the County only, but the claims against Walker’s

landlord were not dismissed. Justice Frazee issued a written order

on May 9, 2018, memorializing the oral ruling.         See Docket No. 5,

pp. 18-19 of 72.

      Walker filed a motion for an order settling the record on


                                    -5-
appeal, which was granted by Justice Frazee on March 21, 2019. See

Docket No. 5, pp. 20-21 of 72. Walker then pursued an appeal to the

Appellate Division, Fourth Department, of New York State Supreme

Court (“Appellate Division”). See Walker v. County of Monroe, et

al., Docket No. CA 18-00974 (N.Y. App. Div. 4th Dep’t). Walker

sought and received an extension of time until February 28, 2019,

to perfect her appeal.        Docket No. 5-1, p. 5 of 36.4 It appears

that Walker timely perfected her appeal. See Docket No. 5-1, pp. 1-

3 of 36.

      Walker filed her Complaint in this Court on May 6, 2019.

III. Procedural Status

      Although Walker’s motion is one for reconsideration, the Court

has decided to screen her Complaint anew, without deference to its

original Decision and Order. The Court is following this course for

two reasons. First, Walker is unrepresented. Second, Walker alleges

she received incorrect advice from a Clerk’s Office employee who

informed her that she did not need to submit evidence when she

initially filed her Complaint. According to Walker, she wanted to

submit her evidence (Docket Nos. 5 & 5-1) at the time she filed her

Complaint, but the Clerk’s Office employee stated that she did not

need to file these documents until later in the case. Walker

asserts that had she filed the evidence (Docket Nos. 5 & 5-1) along


      4

      The Court notes that much of Docket No. 5-1 is duplicative of Docket No.
5 or not factual in nature, i.e., copies of legal research conducted by Walker.

                                     -6-
with her Complaint, then the Court would not have dismissed the

Complaint for lack of jurisdiction. Accordingly, the Court is

treating Docket Nos. 5 and 5-1 as Exhibits to the Complaint (Docket

No. 1) for purposes of re-screening the Complaint.

IV.    Standard of Review

       Because the Court has granted Walker leave to proceed in forma

pauperis, the screening requirements of 28 U.S.C. § 1915(e) apply.

Section 1915(e)(2) provides in pertinent part that

       [n]otwithstanding any filing fee, or any portion thereof,
       that may have been paid, the court shall dismiss the case
       at any time if the court determines that--
       (A) the allegation of poverty is untrue; or
       (B) the action or appeal--
            (i) is frivolous or malicious;
            (ii) fails to state a claim on which relief
            may be granted; or
            (iii)   seeks   monetary   relief   against   a
            defendant who is immune from such relief.

28 U.S.C. § 1915(e)(2) (emphases supplied).

       The Supreme Court has held that “[a] document filed pro se is

‘to be liberally construed[.]’” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).             “[A]

pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers[.]’”

Id. (quoting Estelle, 429 U.S. at 106; internal quotation marks

omitted in     original;    citing   Fed.   Rule Civ.   Proc.   8(f)   (“All

pleadings shall be so construed as to do substantial justice”)). At

this   stage   of   the   proceeding,   the   Court   must   “assum[e]   all

well-pleaded, nonconclusory factual allegations in the complaint to

                                     -7-
be true.” Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111, 124

(2d Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct.

1937, 1949–50 (2009); other citation omitted)).

     Notwithstanding     a   plaintiff’s     unrepresented    status,    a

complaint must plead sufficient facts to “state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable   inference   that   the     defendant   is   liable   for   the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The plausibility standard requires “more than a sheer possibility

that a defendant has acted unlawfully.” Id. “Where a complaint

pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and

plausibility of “entitlement to relief.”’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 557 (brackets omitted in original).

While “detailed factual allegations” are not required, a pleading

that contains merely “unadorned, the-defendant-unlawfully-harmed-

me-accusation[s]” will not suffice. Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 555; other citation omitted).

V.   Summary of the Allegations in the Complaint

     For her First Claim, Walker alleges as follows:

     I been filing brief for a year and tired of the Appellant
     excuses I’ve seen Evelyn Frazee Judge Feb. 28 2019 The
     Court provided copies of order to be filed with brief and
     Eveyln Frazee stated all she need was orders filed and

                                  -8-
      she would be ready to proceed I [illegible] for extention
      [sic] and the Appellant keep send excuse after excuse
      about [illegible] text on what size it is

Docket No. 1, p. 4 of 5. Based on the context, the Court presumes

that by “Appellant,” Walker is referring to the Appellate Division.

      When asked to state what she wishes the Court to do,   Walker

wrote as follows:

      I want the case to be presentented [sic] and Evidence
      from Evelyn Frazee on case evidence to be looked and
      justice of fairness for my [sic] and children.

Docket No. 1, p. 4 of 5.

      For her Second Claim, Walker referenced the City and County

inspections in 2017 finding mold and other violations, her FOIL

request to the County in 2017, and her sickness in September 2017.

See id. When asked what she wishes the Court to do, she stated that

she would like to resolve her case either by having Justice Frazee

or this Court by making a “decision on true facts.” Under “summary

of relief sought,” Walker stated that she wants $3.7 million each

from the City and the County, and $250,000 from Mohamed. She stated

she would “settle for $175,000,” but it is unclear if that is with

regard to all defendants or just Mohamed.

VI.   Screening of the Complaint

      A.   The Complaint’s First Claim

      As best as the Court can discern, Walker is frustrated with

the length of time it is taking for her State appeal to be heard by

the Appellate Division. It appears that Walker wants this Court to


                                   -9-
do   something   to   prompt   a   faster    resolution    by   the Appellate

Division of her appeal.

      In essence, Walker is requesting that the Court issue what

amounts to a writ of mandamus.5 Federal mandamus is available only

to “compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C.

§ 1361. “Federal courts have no jurisdiction to issue writs of

mandamus directing a state court and its judicial officers in the

performance of their duties where mandamus is the only relief

sought.” Bailey v. Silberman, 226 F. App’x 922, 924 (11th Cir.

2007) (summary order) (“Because the defendants named in Bailey’s

complaint are not officers or employees of the United States or any

agency thereof, the district court lacked jurisdiction to grant the

only relief Bailey requested. Accordingly, Bailey’s complaint was

properly dismissed as frivolous.”) (citing Moye v. Clerk, DeKalb

County Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973) (“[A]

federal court lacks the general power to issue writs of mandamus to

direct state courts and their judicial officers in the performance

of their duties where mandamus is the only relief sought.”);

footnote omitted)); see also Davis v. Lansing, 851 F.2d 72, 74 (2d

Cir. 1988) (holding that “federal courts have no general power to

      5

      Mandamus is “[a] writ issued by a court to compel performance of a
particular act by a lower court or a court or a governmental body, usu. to
correct a prior action or failure to act.” BLACK’S LAW DICTIONARY, 1046 (Bryan A.
Garner ed., 9th ed. 2009).



                                      -10-
compel action by state officials”); Gurley v. Superior Ct. of

Mecklenburg Cty., 411 F.2d 586, 587–88 & nn. 2–4 (4th Cir. 1969)

(holding that federal courts have no supervisory authority over

state courts).

       Walker has provided no factual or legal basis for this Court

to   compel      action       by   the   Appellate         Division,    an   intermediate

appellate court of New York State. As the Court originally held, it

lacks jurisdiction to compel the Appellate Division to rule on

Walker’s Appeal. The First Claim in the Complaint fails to state a

claim because Walker is not entitled to the relief she seeks as a

matter      of         law.        See    Bell        v.     South      Carolina,       No.

2:17-CV-2176-TMC-MGB, 2017 WL 6767385, at *4 (D.S.C. Aug. 24, 2017)

(dismissing petitioner’s motion for a writ of mandamus seeks to

force the South Carolina Supreme Court to issue him a writ of

certiorari because motion fails to state a claim for relief as a

matter     of        law),    report     and    recommendation         adopted,   No.   CV

2:17-2176-TMC, 2018 WL 263817 (D.S.C. Jan. 2, 2018), aff’d, 724 F.

App’x 204 (4th Cir. 2018), reh’g denied (July 3, 2018), cert.

denied, No. 18-8679, 2019 WL 2331340 (U.S. June 3, 2019), reh’g

denied, (U.S. Aug. 5, 2019).

      B.        The Complaint’s Second Claim

                1.      The Complaint Fails to State a Plausible Claim
                        Against the County and the City

      Title 42 U.S.C., Section 1983 (“§ 1983”) imposes liability on,

and creates a federal right of action against, anyone who, under

                                               -11-
color of state law, deprives a person “of any rights, privileges,

or immunities secured by the [federal] Constitution and [federal]

laws.” Blessing v. Freestone, 520 U.S. 329, 340 (1997) (quoting 42

U.S.C. § 1983). “To state a claim under § 1983, a plaintiff must

allege that (1) the challenged conduct was attributable at least in

part to a person who was acting under color of state law and (2)

the conduct deprived the plaintiff of a right guaranteed under the

Constitution of the United States.” Snider v. Dylag, 188 F.3d 51,

53 (2d Cir. 1999) (citing Dwares v. City of New York, 985 F.2d 94,

98 (2d Cir. 1993).

      “Municipalities      may    be    sued   directly       under    §    1983   for

constitutional deprivations inflicted upon private individuals

pursuant to governmental custom, policy, ordinance, regulation, or

decision.” Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983)

(citing Monell v. Dep’t of Soc. Servs. of City of New York, 436

U.S. 658 (1978)) A municipality such as the City or the County

“cannot be held liable solely because it employs a wrongdoer; in

other words, a municipality cannot be held liable under § 1983 on

a respondeat superior6 theory.” Monell, 436 U.S. at 691 (emphasis

in   original).    Rather,       to    state   a   §   1983    claim       against   a

municipality, a plaintiff must assert that the alleged violations


      6
      Respondeat superior is “[t]he doctrine holding an employer or principal
liable for the employee’s or agent’s wrongful acts committed within the scope of
the employment or agency.” BLACK’S LAW DICTIONARY, 1426 (Bryan A. Garner ed., 9th
ed. 2009).


                                        -12-
were committed pursuant to an official policy, practice or custom.

Monell, 436 U.S. at 694.        “To hold a city liable under § 1983 for

the unconstitutional actions of its employees, a plaintiff is

required to plead and prove three elements: (1) an official policy

or custom that (2) causes the plaintiff to be subjected to (3) a

denial of a constitutional right.” Batista, 702 F.3d at 397.                The

existence of a municipal policy or custom may be pleaded in several

ways:

     A plaintiff may allege (1) the existence of a formal
     policy which is officially endorsed by the municipality;
     (2) actions taken or decisions made by municipal
     officials with final decision making authority, which
     caused the alleged violation of plaintiff’s civil rights;
     (3) a practice so persistent and widespread that it
     constitutes a custom of which constructive knowledge can
     be implied on the part of policymaking officials; or (4)
     a failure by policy makers to properly train or supervise
     their subordinates, amounting to deliberate indifference
     to the rights of those who come in contact with municipal
     employees.


Calicchio v. Sachem Cent. Sch. Dist., 185 F. Supp.3d 303, 311

(E.D.N.Y. 2016) (citations omitted).

                 a.     Failure to Allege Denial of a Constitutional
                        Right

     The Court begins with the third element—whether Walker has

plausibly   alleged    the   denial    of    a   constitutional   right.    See

Batista, 702 F.3d at 397.

     The Court notes that the documents submitted as part of Docket

Nos. 5   and   5-1    confirm   Walker’s allegations       that   there    were

problematic housing conditions at 449 Child Street. At the same

                                      -13-
time,    they    demonstrate    that    City   and   County   officials   were

responsive      to   Walker’s   complaints.    For   instance,   there    is   a

printout dated December 6, 2017, listing “Open Case Violations” at

449 Child Street, i.e., vegetation penetrating the walls from

outside; an infestation of mice and roaches in the interior of the

house, visually confirmed by City Inspector Frank; and leaking

pipes. Docket No. 5, p. 53 of 72. City Inspector Frank issued a

Notice and Order dated August 27, 2018, to Mohamed outlining the

existing code violations at 449 Child Street, including those

documented in December of 2017. See Docket No. 5, pp. 65-70 of 72.

The Notice stated that the failure to correct the potentially

hazardous violations within one day would result in the case being

immediately referred to the enforcement unit for issuance of an

appearance ticket. The Notice also stated that the building must be

vacated at once due to the violations listed. In addition to the

vermin infestation and leaking pipes found in December 2017, on

August 24, 2018, the toilets in both bathrooms were found to be

plugged beyond the ability to be used. Docket No. 5, p. 66 of 72.

        There is also a Housing Complaint Investigation Form (Docket

No. 5, p. 64 of 72) completed by Public Health Sanitarian Trainee

Laura Sorenson (“County Inspector Sorenson”) reflecting phone calls

with Walker and visits to 449 Child Street by County Inspector

Sorenson. On December 1, 2017, County Inspector Sorenson found a

large pile of mold in wet sand near the sewer cap that had a smell


                                       -14-
around it. County Inspector Sorenson sent a violation letter to

Mohamed. The last entry on the Investigation Form indicates that

when County Inspector Sorenson followed up with Walker on December

18, 2017, Walker said that “they had done repairs on the wall of

the basement and cleaned up the mold,” but then said “they should

be doing the work on the wall repair.” Id. Accordingly, County

Inspector Sorenson remained “unclear as to whether or not there is

repair work being done on the wall or not” and told Walker she

would get in touch with Mohamed to ask him. Id.

     In any event, even assuming that the County and the City may

be held liable on a theory of respondeat superior, which it may

not, none of Walker’s allegations plausibly suggest any wrongdoing

on the part of County Inspector Sorenson (who is not named as a

defendant).   Likewise,     none   of   Walker’s   allegations   plausibly

suggest any wrongdoing on the part of City Inspector Frank (who

also is not named as a defendant) in connection with his site visit

and documentation of various code violations at 449 Child Street in

December 2017. As noted above, City Inspector Frank ultimately

issued a “Notice and Order” dated August 27, 2018, to Mohamed, the

landlord,   stating   the   Property    was   uninhabitable   due   to   the

unremedied housing code violations. See Docket No. 5, pp. 65-70 of

72. The Notice and Order warned that the failure to correct the

violations within one day of the date of issue “will result in this

case being immediately referred to the enforcement unit for the


                                    -15-
issuance of an appearance ticket.” Docket No. 5, p. 67 of 72

(capital letters omitted). Thus, far from suggesting that there was

a failure by City and County policy makers to properly train or

supervise their subordinates, the documents submitted by Walker

demonstrate    that   the   City   and   County   employees     whom    Walker

encountered were responsive to her complaints and took appropriate

actions   to   attempt    to   force   Mohamed    to   remedy   the    housing

violations. There is no suggestion of “deliberate indifference” to

Walker’s rights by any municipal employees. Accordingly, the Court

finds that Walker has not plausibly alleged the “constitutional

deprivation” element of a Monell claim.

                 b.      Failure to Allege Causation

     The only allegation in the Complaint against the City is that

it issued a certificate of occupancy for 449 Child Street prior to

her moving into the Property in December 2016. Docket No. 1, p. 4

of 5. Walker claims that the City should not have issued the

certificate of occupancy because on December 4, 2017, the City

documented housing code violations including the presence of mold

in the basement. Id.

     Walker’s factual allegations undermine the causation element

of a Monell claim because there are no factual allegations implying

that the mold existed at the time the certificate of occupancy was

issued for 449 Child Street in 2016. In fact, the documentation

Walker has submitted suggests that the mold occurred after she


                                    -16-
moved into the Property, around the time her basement flooded. In

her notes documenting her initial inspection on December 1, 2017,

County Inspector Sorenson found a “large pile of mold in wet sand

near       the   sewer    cap,”   and   “[t]he    complainant     [i.e.,   Walker]

explained that her basement had flooded a while ago, which made

them replace the furnace.”7 Docket No. 5, p. 64 of 72. County

Inspector Sorenson said she would follow up with the landlord. Id.

                     c.     Failure to Allege a Municipal Policy

       Finallyr, Walker has not alleged any non-conclusory facts that

the City or the County had an official policy or unofficial custom,

pattern, or practice to deny citizens their constitutional rights

in regard to housing. Walker’s belief that the City’s issuance of

a   certificate      of    occupancy     was     erroneous   is   based    on   pure

speculation. Even assuming that the individual who issued the

certificate of occupancy misapplied a City ordinance there is no

basis for inferring that this amounted to a denial of Walker’s

Federal constitutional rights. Finally, a single incident alleged

in a complaint generally does not suffice to show a municipal

policy. Ricciuti v. New York City Transit Auth., 941 F.2d 119, 123

(2d Cir. 1991) (citing City of Canton v. Harris, 489 U.S. 378, 387

(1989); other citation omitted).

       7

        Walker also has submitted an invoice from Ryan Plumbing and Heating
Service indicating that repair work was done on her furnace (the control board
was replaced) on October 6, 2017. Docket No. 5, p. 10 of 72. This suggests that
the flooding, which led to the mold, occurred somewhere in the October 2017 time-
frame.

                                         -17-
          2.       The Complaint Fails to State a Plausible Claim
                   Against Attorney Davis and Attorney Brown

     Based on the documents submitted by Walker, Attorney Davis and

Attorney Brown appeared on behalf of the City and the County,

respectively, in connection with Walker’s negligence action in

Monroe County Supreme Court.

     “‘[P]ersonal      involvement       of    defendants      in   alleged

constitutional deprivations is a prerequisite to an award of

damages under § 1983.’” Back v. Hastings On Hudson Union Free Sch.

Dist., 365 F.3d 107, 122 (2d Cir. 2004) (quoting McKinnon v.

Patterson,   568    F.2d   930,   934   (2d   Cir.   1977)).   However,   the

Complaint contains no allegations against either Attorney Davis or

Attorney Brown plausibly suggesting their personal involvement in

the housing-related complaints by Walker. This failure to plead

personal involvement warrants dismissal of Attorney Davis and

Attorney Brown as defendants as a matter of law.

     Furthermore, absolute immunity “protect[s] officials from

personal liability for the performance of certain discretionary

acts[,]” Spear v. Town of W. Hartford, 954 F.2d 63, 66 (2d Cir.

1992), including “government attorneys defending civil suits,” id.

(citing Barrett v. United States, 798 F.2d 565, 572 (2d Cir. 1986)

(State assistant Attorney General who was representing state in

Court of Claims action brought against it for negligence of state

institution enjoyed absolute immunity with respect to later suit

against him for allegedly covering up involvement of Federal

                                    -18-
Government in the actions giving rise to the initial suit)). Here,

Attorney Davis’s and Attorney Brown’s only connection with Walker

is the fact they defended the City and the County, respectively, in

the civil action commenced by Walker in Monroe County Supreme

Court. Accordingly, they are absolutely immune from suit under §

1983, see Barrett, 798 F.2d at 572, and must be dismissed as

defendants on this basis.

               3.     The Court Cannot Compel the Monroe County Supreme
                      Court to Rule on Plaintiff’s Claim

      To the extent that Walker demands that Monroe County Supreme

Court Justice Frazee hold a trial and award damages on her claims

raised    in    the    State   Court   Complaint,        the   Court   is   without

jurisdiction to order such a remedy. Under the Rooker–Feldman8

doctrine, a Federal district court has no authority to review final

judgments of a State court in judicial proceedings, except for

general   constitutional       challenges     and    reviews     pursuant    to   an

application for a writ of habeas corpus. See Kropelnicki v. Siegel,

290 F.3d 118, 128 (2d Cir. 2002) (“The doctrine reflects the

principle set forth in 28 U.S.C. § 1257 that the Supreme Court is

the only federal court that has jurisdiction to review state court

judgments,      unless    otherwise    provided     by    Congress.”)   (internal

citations omitted); Phifer v. City of New York, 289 F.3d 49, 55 (2d


      8
      The doctrine’s name is derived from Rooker v. Fidelity Trust Co., 263 U.S.
413, 415–16 (1923), and District of Columbia Court of Appeals v. Feldman, 460
U.S. 462, 482–86 (1983).

                                       -19-
Cir.2002). The Supreme Court further held that Federal district

courts are without subject matter jurisdiction “over challenges to

state court decisions in particular         cases arising out of judicial

proceedings even if those challenges allege that the state court’s

action was unconstitutional.” Feldman, 460 U.S. at 486.

      Thus, under Rooker-Feldman, this Court lacks subject matter

jurisdiction over Walker’s challenge to the decision of the Monroe

County Supreme Court granting the City’s and the County’s motions

to   dismiss   the   State   Court   Complaint.    To   challenge   such   a

determination, Walker must appeal it through the State appellate

courts—which she presently is doing—before she may seek Federal

review, not in a Federal district court, but in the United States

Supreme Court. See 28 U.S.C. § 1257(a). To the extent Walker

challenges the decision of the Monroe County Supreme Court, such a

claim is dismissed for lack of subject matter jurisdiction. See,

e.g., Kropelnicki, 290 F.3d at 128 (plaintiff-debtor’s claim that

misrepresentations allegedly made to her lawyer by creditor’s

attorney and attorney’s office manager violated the Fair Debt

Collection Practices Act was inextricably intertwined with the

State court judgment in the underlying debt collection action and,

as such, was barred from review by the Federal court of appeals by

the Rooker–Feldman doctrine); Conway v. Garvey, No. 03 CIV. 7958

(DC), 2003 WL 22510384, at *4 (S.D.N.Y. Nov. 5, 2003) (holding that

district court did not have subject matter jurisdiction over


                                     -20-
parent’s § 1983 challenge to decision of State family court,

directing plaintiff to attend counseling or lose his unsupervised

visitation sessions with his child; to challenge constitutionality

of such determination, parent was required to appeal it through

State appellate courts before seeking Federal review, not in

Federal district court, but in United States Supreme Court), aff’d,

117 F. App’x 792 (2d Cir. 2004) (summary order) (“We affirm for

substantially the reasons stated by the district court . . . .”).

     C.    Leave to Amend Is Inappropriate

     It is “within the sound discretion of the district court to

grant or deny leave to amend.” McCarthy v. Dunn & Bradstreet Corp.,

482 F.3d 184, 200 (2d Cir. 2007). “Leave to amend, though liberally

granted, may properly be denied for: ‘undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to

the opposing   party   by   virtue   of   allowance   of   the   amendment,

futility of amendment, etc.’” Ruotolo v. City of N.Y., 514 F.3d

184, 191 (2d Cir. 2008) (quoting Foman v. Davis, 371 U.S. 178, 182

(1962)).

     Here, the Court has considered Walker’s Complaint as well as

all of the proof that she intends to offer at trial in support of

her claims. After carefully reviewing         all of the documentation

Walker has submitted, the Court is compelled to conclude that her

claims have no arguable basis in law or fact. The reason for the


                                 -21-
Court’s    dismissal of the Complaint is substantive; it is clear

that better pleading would not lead to a different result. See

Gallop v. Cheney, 642 F.3d 364, 369 (2d Cir. 2011) (district court

did not err in dismissing claim with prejudice in absence of any

indication plaintiff could or would provide additional allegations

leading to different result); Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000) (leave to amend should be denied as futile where

problem with complaint is substantive and better pleading would not

cure it). Therefore, because any amendment would be futile, the

Court declines to grant Walker leave to amend.

     D.    The Court Declines to Exercise Supplemental Jurisdiction
           Over Any Potential State Law Claims Against Mohamed and
           the Other Defendants


     Walker has not specifically asserted any State law based

claims in her Complaint. However, the Court notes that she has

asserted negligence claims against all of the named defendants in

State court. It appears that her negligence claim against Mohamed

is still pending in Monroe County Supreme Court, and she has

appealed   Justice   Frazee’s   dismissal   of   her   negligence   claims

against the City and the County.

     Under 28 U.S.C. § 1367(c)(3), it is well settled that “[i]n

general, where the federal claims are dismissed before trial, the

state claims should be dismissed as well.” Marcus v. AT & T Corp.,

138 F.3d 46, 57 (2d Cir. 1998). Here, the Court is dismissing the

Complaint with prejudice; thus, there are no longer any claims over

                                  -22-
which this Court could potentially exercise original jurisdiction.

Furthermore, “judicial economy will be disserved” by this Court

assuming jurisdiction over any State law claims given that there is

a “well-advanced” pending parallel State court action involving the

same factual circumstances. Brooklyn Heights Ass’n v. Nat'l Park

Serv., 818 F. Supp.2d 564, 571 (E.D.N.Y. 2011) (citation omitted).

Accordingly, to the extent that Walker asserts any State law claims

in this Complaint, the Court will decline to exercise supplemental

jurisdiction    over   them.   Such    claims   are   dismissed   without

prejudice. Id. at 572 (citing Benjamin v. New York City Dept. of

Health, 144 F. App’x 140, 143 (2d Cir. 2005) (unpublished opn.)).

VII. Conclusion

         For the reasons discussed above, upon re-screening of the

Complaint (Docket No. 1) and the Exhibits (Docket Nos. 5 & 5-1)

pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court finds that it

fails to state a claim upon which relief may be granted and that

amendment would be futile. Accordingly, the Court dismisses the

Complaint with prejudice, without leave to amend. Walker’s Motion

for Reconsideration (Docket No. 5) is denied with prejudice.

     SO ORDERED

                                          s/ Michael A. Telesca


                                      HONORABLE MICHAEL A. TELESCA
                                      United States District Judge

DATED:      August 14, 2019
            Rochester, New York

                                  -23-
-24-
